ON REHEARING.
The foregoing opinion in this case was handed down on the 30th day of March, 1895, and on petition presented by the appellees a rehearing was ordered on the 2d day of May, 1895, and the cause resubmitted on the 7th day of June, 1895, at which time able and exhaustive arguments were presented by counsel for the respective litigants; but, after giving to the arguments presented our best consideration, we have reached the same conclusion. It is contended by counsel for appellees that the Court had no right ex officio to quash the attachment, and, while I do not regard this question as material in the determination of this case, yet, as a majority of the Court agree with counsel for the appellees upon that point, I will say that in my opinion, where the only claim asserted by a party to property is by virtue of an alleged attachment lieu, in a contest in regard to the validity of such claim the court has a right to inquire into the regularity of the attachment proceeding, and determine whether any lien has ever been established in pursuance of the requirements of the statute. The appellant in this cause, in its petition, alleged that under and by virtue of the attachment issued in the action the prunes had been levied on, taken from the possession of the Baltimore & Ohio Railroad Company, and were then held by the sheriff of Ohio comity; and that petitioner had such a claim to and interest in said property as entitled it to have the same released from such levy. It may be pertinent just here to inquire by what authority said prunes were then *53held by the sheriff: of Ohio county. There can be bat one reply, and that is, by virtue of the order of attachment; and yet the petitioner alleged that it was entitled to have said property released from the levy of said attachment. This surely was an assertion that its claim was superior to that claimed under the attachment, and with this assertion in the petition the court might inquire whether the attachment lien was valid, and binding on the property. The sole claim to the property asserted by the appellees rests upon the validity of their attachment lien, and the petitioner claims that it has such a claim to and interest in said property as entitles it to have the same released from levy on the attachment. If this assertion be true, even though the attachment should be formal, in all respects complying with the requirements of the statute, yet it does not constitute a valid lien as against the claim asserted by the petitioner, and it only seeks to dispute the validity of the attachment so far as its right to that property is concerned; and to that extent it appears to me the petition does dispute the validity or binding effect of the attachment. It is, however, contended by counsel for defendants in error that the validity of the plaintiff’s attachment was a conceded fact in this case, because the petitioner only stated a claim or interest of its own against the property which was attached, and did not dispute the validity of said attachment; that the principal defendant never made any effort to quash it, but, on the contrary, permitted judgment to go, and, more than a year having elapsed, it was then too late for it to file a new petition attacking the plaintiffs’ attachment. But when we refer to the order of court directing said sale it is seen that said prunes were sold by consent of parties (it may be presumed because the property was perishable) and it was expressly agreed upon the record that the sheriff should hold the proceeds of sale, as the property itself would have been held if unsold, until the further order of the court; and all questions as to the title to and ownership of the property thereby directed to be sold were reserved. Now, what title had the defendants in error to said prunes save and except what they derived by virtue of the regularity of said attachment proceedings and *54the validity of said attachment lien? And surely, if all questions as to title to said property were reserved by said order, said reservation did not apply solely to the title of the plaintiff in error, but also to all questions as to the claim or right of the defendants in error to dispute the claim of plaintiff in error. This reservation in the order would, as it appears to mo, prevent the limitation of one year provided for in section 23 of chapter 106 of the Code from applying, for the reason that all of these questions were to remain open, as if the property had not been sold. It is however, contended by the defendants in error that no security for costs was given by the petitioner, and therefore it could not be heard to assert its claim; and the case of Tappan v. Pease, 7 W. Va. 682, is relied upon to sustain the position that it must appear affirmatively on the record that such security had been given before petitioner could be heard. In that case IIaymond, P., in delivering the opinion of the Court, on page 687, said: “It has been suggested, however, that this court should presume that security was given in the court below. Appellate courts sometimes, under peculiar circumstances, will presume some things in support of judgments or decrees of inferior courts when they are sought to be reversed.” In the case under consideration we are asked to presume against the correctness of the judgment. The judgment was in favor of the defendants in error, and, in accordance with the theory contended for by them, the court had no right to submit the questions raised by the petition to the jury until security for costs was given. The court however, did submit these questions, not only to one, but to two, juries; and after the petition was filed the defendants in error, by their counsel, consented that the property in controversy might be sold by the sheriff, and that he should hold the proceeds of such sale as the property itself would have been held if unsold, and that all questions as to the title to and ownership of the property be reserved. These questions were presented to a jury on the 1st day of May, 1891, and the same questions were presented to a jury on the 26th day of April, 1894, and the case heard for several days in succession, the parties being represented by able, *55astute, and experienced counsel, who well knew that the statute provided that upon giving security for costs the court should impanel a jury to inquire into such claim; yet no suggestion was made that security for costs had not been given. Couple this circumstance with the facts that under the statute security for costs might be given before the clerk, and that nothing in the statute requires that it should appear affirmatively in the record that such security had been given, and my conclusion is that we would be warranted in presuming that the court below acted rightly, and required security for costs to be given before either of said juries were impaneled. Lawson, Pres. Ev., at page 34, says: “The maxim, ‘ Omnia Praesumuntur rite esse acta,’ finds perhaps its best application in sustaining the validity of judicial proceedings. They are presumed to be regular.”
We may next consider whether the Rogers Bros. Produce Company, at the time said attachment was levied, had such interest or ownership in the property in controversy as could be attached for its indebtedness. Upon the question as to the effect of the transfer of a bill of lading Mr. Justice Bradley, in delivering the opinion of the court in the case of Casey v. Caveroc, 96 U. S. 477, says: “The difference ordinarily recognized between a mortgage and a pledge is that title is tranferred by the former and possession by the latter. Indeed, possession may be considered as of the very essence of a pledge; and, if possession be once given up, the pledge, as such, is extinguished. The possession need not be actual; it may be constructive—as where the key of a warehouse containing the goods pledged is delivered, or a bill of lading is assigned. In such case the act done will bo considered as a token, standing for actual deliver of the goods. It puts the property under the power and control of the creditor. In some eases such constructive delivery can not be effected without doing what amounts to a transfer of the property also. The assignment of a bill of hiding is of that kind. Such an assignment is necessary, where a pledge is proposed, in order to give the constructive ] ossession required to constitute a pledge; and yet it formally transfers the title also. In such a case there is a union of two distinct forms of security—that of a mortgage and that *56of a pledge ; mortgage by virtue of the title, and pledge by virtue of the possession.” See Jones, Chat. Mortg. § 4. Anderson, in his Dictionary of Law, under the word “Lading,” says : “A bill of lading is a symbol of property, and, when properly indorsed, operates as a delivery of the property itself, investing the indorsee with a constructive custody which serves all the purposes of an actual possession, and so continues until there is a valid, complete delivery under and in pursuance of the bill of lading to the person entitled to receive the property. * * * In the hands of the holder, a bill of lading is evidence of ownership, special or general, of the property mentioned in it, and of the right to receive the property at the place of delivery.” Jones on Pledges, in section 229, says : “The delivery of a bill of lading is a symbolical delivery of the property represented by it. The person who takes a bill of lading fora valuable consideration, whether this arises at the time or rests upon a previously existing debt, has the right to the property without taking actual possession of it, or doing any further act to perfect his title.” See Grove v. Brien, 8 How. 429. Also Bank v. Logan, 74 N. Y. 568, in which it is held that: “The bill of lading confers upon the person in whose favor it is issued or to whom it is transferred the title to the goods; and this although the transaction is not intended to give the permanent ownership, but to furnish security for advances of money or discount of commercial paper upon the faith of it.” See, also, First Nat. Bank v. Northern Railroad, 58 N. H. 203, in which the court held that “a common carrier by a railroad, who delivers goods entrusted to him for carriage without production of the bill of lading describing the goods, is liable in trover for their value to a bona fide holder of such bill, taken for value, before the delivery ofthe goods at destination.” Allen, J., delivering the opinion of the court, says: “The transfer of a bill of lading to a bona fide purchaser for value, or as security to one who makes advances on the goods described in the bill, entitles the assignee or pledgee to the possession of such goods, subject only to the lien of the carrier for freight, or to the claims of a consignee into whose possession the property may have come before transfer of the bill of lading”—■ *57citing Lickbarrow v. Mason, 6 East, 21, note; Walter v. Ross, 2 Wash. C. C. 283, Fed. Cas. No. 17,122; Ryberg v. Snell, 2 Wash. C. C. 294, Fed. Cas. No. 12,189; Winslow v. Norton, 29 Me. 419; Emery v. Bank, 25 Ohio St. 360. “The delivery of the bill of lading takes the place of delivery of the goods, for no delivery of the latter is practicable at the time, and the symbolical delivery of the bill is sufficient to pass the title”—citing Ricker v. Cross, 5 N. H. 570; Bank v. Stacey, 4 Mass. 663; Pratt v. Parkman, 24 Pick. 46; Gardner v. Howland, 2 Pick. 601. “The bill of lading represents the property, and is transferred by delivery merely, without regard to indorsement or words of negotiability on its face; and by such transfer the assignee acquires the assignor’s right in the property, and may maintain an action for its loss or conversion in his own name.” If such were not the case, the goods in transitu would be liable to attachment at every railroad station between the point of shipment and the place of delivery where the shipper happened to owe a debt, and there would be no end to the impediments and obstructions thrown in the way of commerce. The doctrine is clearly stated by Betts, J., in The Mary Ann Guest, Olcott, 501 Fed. Cas. No. 9,197. He says : “For the convenience of commercial transactions, bills of lading have been allowed to become negotiable instruments, and upon the faith of them it is usual and customary for commission merchants to make advances. By such indorsement of the bill of lading the holder of it becomes, as against the world, the owner of the goods. Conard, v. Insurance Co., 1 Pet. 386; Nathan v. Giles, 5 Taunt. 558. The bill of lading transfers the property to the consignee, and it seems to be conceded that the assignment of it by the consignee byway of sale or mortgage will pass the property, though no actual delivery of the goods be made, provided they were then at sea. 2 Kent, Comm. 549; McNeill v. Glass, 1 Mart. (N. S.) 261. It is no defence to the claim of the consignee that the goods have been attached or seized by virtue of any judicial process. The contract of the carrier is that he will deliver the goods in good order and condition to the shipper or his assigns (the dangers of the seas only excepted). He thusguaran*58ties to protect the possession of the shipper and his assigns, He had the right of possession of the goods as against the sheriff, and could have interposed in the replevin suit, and had an immediate trial of the right of the sherift to take them from his possession.” In the case under consideration it must be constantly borne in mind that the attachment proceedings was against the lingers Bros. Produce Company, and not against the petitioner (the First National .Bank of Santa Barbara); and the question is whether the attachment could be levied upon the cargo of prunes as the property of the Rogers Bros. Produce Company at the time it was levied. Drake, in his valuable work on Attachments, in section 245, states the law on this question as follows: “A fundamental principle is that an attaching creditor can acquire no greater right in attached property than the defendant had at the time of the attachment. If, therefore, the property be in such a situation that the defendant has lost his power over it, or has not yet acquired such interest in or power over it as to permit him to dispose of it adversely to others,it can not be attached/or his debt. Thus a chattel pawned or mortgaged is not attachable in an action against the pawner or mortgagor (citing numerous authorities). * * * A case of not infrequent occurence is that of goods being attached where the vendor of them to the defendant is entitled to exercise the right of stoppage in transitu,, and exercises that right while the attachment is pending. In such case the principle announced in the opening of this section undoubtedly applies, and the vendor is not precluded by the attachment from exercising his right of stoppage, even though the goods may, by order of the court, have been sold. lie is entitled to the proceeds in the hands of the court.” These authorities, as wo think, support the conclusion reached in the opinion to which ihe rehearing was allowed, both as to the instructions refused by the court-when asked for by petitioner, and especially as to instructions 3, 4 and 6, and as to instructions 3, 4, 5, and 6 which were given at the instance of defendants in error.
At the time this attachment was levied the goods were still in the possession of the Baltimore & Ohio Railroad. *59The First National Bank of Santa Barbara was the holder for value of the bill of lading, and was entitled to the goods until the draft accompanying said bill was paid; and under the authorities above cited said goods wore not subject to the levy of an attachment, or to sale thereunder as the property of the Rogers Bros. Produce Company. Discarding, then, and orniting what has been said in the original opinion in regard to the regularity of the attachment proceedings and the duty of the court ex officio to quash it, my conclusion is that, however regular and formal in all respects the attachment proceedings may have been, the defendants in error had no right to attach the property at the time they did as the property of the Rogers Bros. Produce Company, or to subject it to sale for their claim.
For these reasons the judgment complained of must be reversed, with costs, and the cause remanded.